COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 GARRETT G.B. ROBB,                                           No. 08-11-00236-CV
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            327th District Court
                                               §
 HORIZON COMMUNITIES                                        of El Paso County, Texas
 IMPROVEMENT ASSOCIATION, INC.,                §
                                                                (TC # 2010-3453)
                       Appellee.               §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there is error in the

judgment of the court below. We therefore vacate the judgment and remand the cause to the trial

court for further proceedings, in accordance with this Court=s opinion. We further order that

Appellant recover from Appellee all costs of this appeal, for which let execution issue, and this

decision be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.